Citation Nr: 0513237	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-09 082	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an effective date prior to September 11, 
1998 for the grant of entitlement to service connection for 
lymphatic tuberculosis.

2.  Whether the veteran completed a timely appeal as to the 
issue of entitlement to service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1969 
and from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in August 2000 and June 2001.

The Board notes that, during the pendency of this appeal, the 
veteran's evaluation for lymphatic tuberculosis has been 
reduced from 100 percent to zero percent, effective from 
March 1, 2000.  In a March 2000 statement, the veteran 
notified the Board that he sought an additional year of 
compensation for this disorder at the 100 percent rate.  As 
such, this matter, to include the question of whether an 
increased evaluation is warranted for the veteran's lymphatic 
tuberculosis, is referred back to the RO for appropriate 
action.

The issue of whether the veteran completed a timely appeal as 
to the issue of entitlement to service connection for 
pulmonary tuberculosis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

On March 29, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal as to the issue of 
entitlement to an effective date prior to September 11, 1998 
for the grant of entitlement to service connection for 
lymphatic tuberculosis was requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
claimant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran has 
withdrawn this appeal, insofar as the issue of entitlement to 
an effective date prior to September 11, 1998 for the grant 
of entitlement to service connection for lymphatic 
tuberculosis is concerned, and, as such, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an effective 
date prior to September 11, 1998 for the grant of entitlement 
to service connection for lymphatic tuberculosis is 
dismissed.




REMAND

In a February 1999 rating decision, the RO denied entitlement 
service to connection for pulmonary tuberculosis.  The 
veteran submitted a Notice of Disagreement with this denial 
in March 1999 and was issued a Statement of the Case in 
August 2000.  His Substantive Appeal as to this denial was 
received by the RO in May 2001.  In June 2001, the RO 
notified him that his Substantive Appeal was untimely and 
that he had the right to appeal this determination as to 
timeliness.  In June 2001, the veteran submitted a Notice of 
Disagreement addressing the June 2001 letter.  As such, it is 
incumbent upon the RO to issue a Statement of the Case 
addressing this particular issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2004).
 
Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be issued a Statement 
of the Case addressing the matter of 
whether he completed a timely appeal as 
to the issue of entitlement to service 
connection for pulmonary tuberculosis.  
In this issuance, the veteran should be 
notified of his rights and 
responsibilities in completing an appeal 
on this matter.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


